         Case 1:17-cr-00630-ER Document 233 Filed 03/03/20 Page 1 of 1




                                                                  February 28, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                                                     3/3/2020

       Re:    United States v. Mark S. Scott, S10 17 Cr. 630(ER)


Dear Judge Ramos:

       Earlier this week, the Court rescheduled a bond hearing in the above-captioned matter,
moving the date from Friday, March 6th, to Tuesday, March 10th at 4:00 PM. Unfortunately, on
March 10th defense counsel David Garvin is scheduled to appear in court in the Eastern District
of Michigan (Dkt. no. 2:19-cr-20685), and Mr. Scott has two previously scheduled medical
appointments. Accordingly, Mr. Scott respectfully requests that this appearance be rescheduled.

        Defense counsel has conferred with the Government to identify potential dates.
Assuming the previously scheduled March 6th date does not suit the Court’s schedule, Mr. Scott
respectfully requests that the matter be adjourned to March 13th, except between 12:00-1:00 PM
and 3:00-5:00 PM, or, if not possible, to anytime on March 12th, except between 11:00 AM-
12:00 PM and 2:00-3:00 PM. The Government is also available at these times.


The bond review hearing is adjourned to
March 12, 2020 at 5PM.

SO ORDERED.                                               Respectfully Submitted,

                                                          /s Arlo Devlin-Brown
                                                          Arlo Devlin-Brown
         3/2/2020




cc: Government Counsel
